Citation Nr: 0924319	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-35 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1951 to 
October 1951.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in March 
2009.  At the hearing, the Veteran was given 30 days to 
submit additional evidence.  Subsequently, the Veteran then 
submitted additional VA treatment records received in April 
2009 with a waiver of initial RO consideration.  The Board 
accepts these records for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.709, 20.800, 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the hearing loss and tinnitus 
claims, the Board finds that additional development of the 
evidence is required.

In the present case, the Veteran should be scheduled for a VA 
audiology examination to obtain medical nexus opinions 
concerning the etiology of any current bilateral hearing loss 
and tinnitus.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).   

The pertinent VA regulation indicates impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran contends he has current bilateral hearing loss 
and tinnitus attributable to acoustic trauma from small arms 
training with no hearing protection and high platform diving 
during service.  He indicates that he complained of hearing 
loss and tinnitus during service, went to sick bay, and then 
was discharged from service without explanation.  See March 
2007 Notice of Disagreement (NOD); May and November 2007 
personal statements; and hearing testimony at pages 4, 25.  
His service treatment records (STRs) are negative for any 
complaint, treatment, or diagnosis of hearing loss or 
tinnitus.  In fact, his STRs reveal he was discharged due to 
a severe skin disorder, but fail to mention any hearing loss 
or tinnitus.  In any event, VA's laws and regulations do not 
specifically require complaints of or treatment for 
hearing loss during service in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the 
Court held that, even though disabling hearing loss may not 
be demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service).

Post-service, the Veteran, his spouse, and his children have 
asserted that he has had symptoms of hearing loss and 
tinnitus from the time of discharge from service in October 
1951 until the present.  In contrast, a May 2006 VA audiology 
consult dates the onset of hearing loss and tinnitus to 1965, 
over a decade after service.  In any event, the May 2006 VA 
audiology consult and private audiology reports dated from 
2001 to 2009 reveal current bilateral hearing loss disability 
per 38 C.F.R. § 3.385, as well as current tinnitus.  Thus, 
the Veteran at least meets the threshold consideration for 
service connection - that is, the existence of a current 
disability for both tinnitus and bilateral hearing loss.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  
 
With regard to a nexus, there are two conflicting medical 
opinions of record.  In September 2001, Dr. J. Houle, MD., 
noted that private audiometric evaluations disclose an age-
related pattern of hearing loss consistent with presbycusis.  
In contrast, an undated private medical opinion from S. 
Ratner, an audiology specialist, indicated that "[i]t is 
generally accepted" that the Veteran's military noise 
exposure to gunfire and other loud noise "can" cause 
hearing loss and tinnitus.  This opinion is somewhat 
speculative and equivocal.  In any event, at this juncture 
neither opinion is sufficient enough to either grant or deny 
the claims.  The Board finds that additional development is 
necessary to address the apparent conflict between the 
medical opinions of record.

Based on this evidence and the Court's recent decision in 
McLendon, a VA medical examination and opinion are needed to 
determine whether his current bilateral hearing loss and 
tinnitus are attributable to his military service, 
and especially to the in-service acoustic trauma reported by 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
audiology examination to determine the 
etiology of his current bilateral hearing 
loss and tinnitus.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination must include 
audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  Furthermore, the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent history.  

      Based on the test results and review 
of the claims file, the examiner 
should render an opinion whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) the Veteran's current 
bilateral hearing loss and tinnitus 
disorders are the result of his military 
service - and, in particular, 
any acoustic trauma he may have sustained 
from in-service small arms training with 
no hearing protection and high platform 
diving.  The examiner should also comment 
on the clinical significance of any post-
service acoustic trauma due to the 
Veteran's employment in construction for 
26 years.  Further, in making this 
determination, the examiner should 
address the contrasting medical opinions 
of record from Dr. J. Houle, MD., (dated 
in September 2001) and S. Ratner, BC-HIS 
(undated).  The Board advises that the 
examiner should not dismiss the Veteran's 
reported history of in-service acoustic 
trauma simply because there is no 
evidence of in-service treatment for 
hearing loss or tinnitus, as well as no 
hearing loss disability by the standards 
of 38 C.F.R. § 3.385 during service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible. 

2.	Thereafter, readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus in light of the 
additional evidence obtained since the 
September 2007 Statement of the Case.  If 
these claims are not resolved to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




